Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a process for the production of syngas, classified in C10J3/00.
II. Claims 10-12, drawn to a feedstock slurry composition, classified in C10L5/00.
III. Claims 13-20, drawn to a syngas composition stream, classified in C10L3/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product such as incinerating it to produce heat.
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed .
Inventions II and III are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a fuel for a combustion reactor and producing a combustion gas and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
--the inventions have acquired a separate status in the art in view of their different classification
--the inventions have acquired a separate status in the art due to their recognized divergent subject matter
--the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Dennis Carmen on 6/25/2021 a provisional election was made without traverse to prosecute the invention of claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/779999 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward virtually identical process of gasifying a plastic/coal mixture.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, indentation i, Applicant claims “a solid fossil fuel and up to 25 wt% recycle plastics”.  By using the range “up to 25% recycled plastics”, it is unclear if recycled plastics are actually present in the claimed feedstock as 0% is included in this range.  For purposes of this examination, the presence of the “recycled plastics” will be considered optional.  Clarification is required.
In claim 1, indentation ii, Applicant claims “90wt% of the recycled plastics”.  Indentations i and ii are listed in the alternative.  As such, “the recycled plastics” lacks antecedent basis.  Correction is required.
In claim 1, at the end of line 4, Applicant uses the term “either” to define the composition of the feedstock.  Then, at the end of line 7, Applicant uses the term “and/or”.  By incorporating the option for “and” in “and/or” along with the term “either”, it is unclear if both limitations (i and ii) can be present.  The term “either” indicates that i and ii are listed in the alternative and the feedstock cannot be inclusive of both i and ii.  Clarification is required.
Claim 9 claims “the recycle”. There is insufficient antecedent basis for this term in the claim.  As best understood, it appears as though Applicant intended to claim “the recycle plastics” and will be examined as such.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsangaris (US 2008/0147241).
Regarding claim 1 Tsangaris discloses a process for the production of syngas comprising: 
a. charging an oxidant (such as heated air and oxygen, as depicted in Fig. 5) and a feedstock composition (carbonaceous feedstock and secondary feedstock, as depicted in Fig. 5) to a gasification zone within a gasifier (gasification zone is within Converter/gasifier, as depicted in Fig. 5), said feedstock composition comprising: 

b. gasifying the feedstock composition together with the oxidant in a gasification zone to produce a syngas composition (see paragraph 161 which discloses that a syngas is generated with the converter of Fig. 5); and 
c. discharging at least a portion of the syngas composition from the gasifier (as depicted in Fig. 5 which discharges a gaseous stream from the converter); 
wherein the gasifier is an entrained flow gasifier (see paragraph 212 which discloses a number of different converters can be used, including an entrained flow gasifier/converter). 
Regarding claim 5, Tsangaris further discloses the tar yield of the gasifier is not more than 1 wt. %, based on the weight of solids in the feedstock stream fed to the gasification zone (see paragraph 521 which discloses that the tar yield is zero by stating that tars and soot formed are fully decomposed). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim(s) 1, 2 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (JP H05208183A with references made to the machine translation) in view of Bohlig (US 2010/0038594).
Regarding claim 1, Okada discloses a process for the production of syngas comprising: 
a. charging an oxidant and a feedstock composition to a gasification zone within a gasifier (see page 4, second to last paragraph which discloses of gasification of a plastic/coal mix with oxygen, see gasifier 19 in Drawing 1), said feedstock composition comprising: 
i. a solid fossil fuel (such as coal, page 4, second to last paragraph) and recycle plastics (see page 4, second to last paragraph);
b. gasifying the feedstock composition together with the oxidant in a gasification zone to produce a syngas composition (see page 4, second to last paragraph, which discloses production of synthesis gas/hydrogen and carbon monoxide); and 
c. discharging at least a portion of the syngas composition from the gasifier (via conduit 26); 
wherein the gasifier is an entrained flow gasifier (see Drawing 1 where gasifier 19 is an entrained flow gasifier). 
Okada teaches gasifying a mixture of plastic and coal, but does not explicitly disclose the ratio of plastic to coal.  More specifically, Okada does not teach the feedstock composition comprising up to 25 wt% recycle plastics.
Bohlig also disclose a process for gasifying plastics (see abstract).
Bohlig teaches that feedstock compositions, particularly plastic feedstocks, are routinely varied to achieve a desired carbon to hydrogen ratio, hydrogen to carbon monoxide ratio, ash In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 2, Okada further discloses (i) gasification within the gasification zone is conducted at a temperature of at least 1000C (see page 4, final paragraph which discloses a temperature of 1200-1500C).
Regarding claims 6 and 7, Okada further discloses the pre-ground plastics comprise polyolefins (see page 4, 2nd full paragraph which discloses polyolefins). 
Regarding claim 8, Okada teaches utilizing polyethylene as a recycle plastic, but does not explicitly disclose crosslinked polyethylene tubes.  However, when crosslinked polyethylene tubes are available, it would have been obvious to one of ordinary skill in the art to utilize them as feed for the gasifier of Okada in order to generate synthesis gas.  
Regarding claim 9, Okada further discloses the recycle comprise polymers at least a portion of which cannot be melt extruded into a renewed product, or which is not or cannot be nd full paragraph). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (JP H05208183A with references made to the machine translation) and Bohlig (US 2010/0038594) and further in view of Varadaraj (US 2010/0083575).
Regarding claim 3, Okada is silent regarding the viscosity of the feedstock in the slurry tank.
Varadaraj also discloses a gasification process (see abstract).
Varadaraj teaches that the viscosity of a feed stream can be adjusted in order to make it acceptable to pump (paragraph 23). 
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the viscosity of Okada to be with in the pumpable range of Varadaraj (1000-3000 cP).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (JP H05208183A with references made to the machine translation) and Bohlig (US 2010/0038594) and further in view of Liss (US 2017/0218284).
Regarding claim 4, Okada discloses the following conditions are present: 
a. steam is not supplied to the gasification zone (see page 3, 2nd full paragraph, which discloses that oxygen, solid fuel, and plastic and water are injected into the gasifier), 
b. the feedstock stream containing at least plastics and ground solid fossil fuel flowing to the gasifier (as described in the rejection of claim 1) does not contain gases compressed in 
c. no gas stream containing more than 0.03 mole % carbon dioxide is charged to the gasifier or gasification zone (Okada teaches injecting only oxygen into the gasifier, see page 3 2nd full paragraph), 
d. methane gas is not charged to the gasifier or to the gasification zone (Okada teaches injecting only oxygen into the gasifier, see page 3 2nd full paragraph); 
e. the gasifier and the process do not include a pyrolysis step or zone, or a plasma treatment process (no pyrolysis steps or zones are present in Okada); 
f. a membrane wall, or a steam generating membrane, or a steam jacket in the gasification zone or between inner surfaces facing the gasification zone and the gasifier shell walls, are not present (no membrane wall, steam generating membrane, or steam jacket is present in the embodiment of Okada); 
g. the gasifier is a down-flow reactor and the flow of syngas is vertically downward (ssee Fig. 1 which illustrates a downflow reactor), 
h. the gasifier is a single stage reactor (the single stage 21 of Okada), 
i. the location (26) for withdrawing the syngas stream from the gasifier is lower that at least one location for introducing the feedstock stream (20, see Fig. 1), 
j. the gasifier contains refractory lining (22) in the gasification zone, 
k. the gasification zone is operated at a temperature in the range of more than 1000C (see page 4, final paragraph which discloses a temperature of 1200-1500C). 
Okada, however does not explicitly disclose the claimed residence time or the claimed pressure.  However, these parameters are routinely adjusted in the art to achieve the desired result.  See paragraph 24 of Liss which discloses several variables that can be adjusted to control In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725